United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-277
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2011 appellant filed a timely appeal from an October 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of the October 6, 2011 decision, appellant submitted new evidence.
The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its final
decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a written request for
reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On July 8, 2011 appellant, then a 37-year-old letter carrier, filed an occupational disease
claim alleging that he sustained an injury as a result of his employment. He explained that his
hips became misaligned on June 6, 2011 while he was carrying 15 pounds in his satchel and he
experienced further trauma as he continued to work that week. Appellant previously sustained a
nonwork-related injury to his right fibula in 1995 and to his back in 2000. He also noted that he
experienced tightness and discomfort from his sciatic nerve into his right leg in July 2009, but
the discomfort did not cause him to miss any work.
Appellant submitted form reports from Dr. Walid S. Hammoud, a Board-certified
surgeon, dated June 13 and 20, 2011. Dr. Hammoud reported a history that appellant carried
extra mail weight the previous week and experienced numbness from his right hamstring to his
foot. He diagnosed right sciatica and provided work restrictions. In summarizing appellant’s
medical history, Dr. Hammoud noted that appellant had undergone a L5-S1 discectomy in 2001
and had recurrent low back pain. On June 27, 2011 he listed appellant’s date of injury as
June 10, 2011 and reported that he developed pain in his right leg and low back after carrying
extra weight of mail for several days. Dr. Hammoud stated that appellant had similar episodes in
2009, and diagnosed a lumbar and right piriformis sprain. He stated that appellant’s condition
was aggravated by his employment by checking a box “yes” on the report. Regarding
appellant’s current status, Dr. Hammoud noted that he had shown significant improvement and
would return to limited duty the following week.
By letter dated July 12, 2011, OWCP advised appellant of the deficiencies in his claim.
It requested that he submit a physician’s opinion supported by a medical rationale as to how
factors of his employment caused or aggravated his back or hip condition.
On July 19, 2011 OWCP received a June 11, 2011 note from Steven Walker, a
physician’s assistant, who diagnosed appellant’s condition as piriformis syndrome.
In progress reports dated July 8 to 21, 2011, Dr. Hammoud diagnosed a sacroiliac sprain.
He indicated that appellant’s medical condition was caused by the incident described by
checking “yes.”
By report dated August 5, 2011, Dr. Hammoud diagnosed a lumbar sprain, and marked
that appellant’s injury was causally related to work by checking “yes.”
On September 6, 2011 OWCP received a June 21, 2011 report from Dr. Michael H.
Tunick, an osteopath, who noted that appellant presented with right hip pain and related a history
of injury on June 10, 2011 when his satchel hit his right hip as he was walking and delivering
mail. Dr. Tunick diagnosed a nonallopathic lesion in the lumbar, sacral, pelvic and lower
extremity regions. He concluded that the incident was the competent medical cause of
appellant’s condition by checking “yes” in his report.
By decision dated October 6, 2011, OWCP denied appellant’s claim on the grounds that
he had failed to establish his claimed back or hip conditions were causally related to his
employment activities.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific compensable employment factors identified by the
claimant.6
The Board has held that when a physician’s opinion on causal relationship consists only
of checking yes to a form question, it is of diminished probative value and is insufficient to
establish causal relationship.7
ANALYSIS
Appellant alleged that he sustained a right hip injury during the week of June 6, 2011
when he carried heavy mail in his satchel. OWCP has accepted that he carried extra weight
while in the performance of duty. The Board finds that appellant has not submitted sufficient
medical evidence to establish that his diagnosed conditions were aggravated by his accepted
work factors.
Dr. Hammoud’s progress notes provided an accurate history of appellant’s work duties.
The Board notes that he offered several different diagnoses for appellant’s condition during
subsequent examinations. On June 13 and 20, 2011 Dr. Hammoud diagnosed right sciatica. On
3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

D.G., 59 ECAB 734 (2008); G.T., 59 ECAB 447 (2008); I.J., 59 ECAB 408 (2008).

7

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

3

June 27, 2011 he diagnosed lumbar and right piriformis sprain. On July 8, 15 and 21, 2011
Dr. Hammoud diagnosed sacroiliac sprain and on August 5, 2011 he diagnosed a lumbar sprain.
Dr. Hammoud did not provide a medical narrative report addressing how the various diagnoses
related to the work appellant performed. As to causal relationship, he generally indicated with a
checkmark that appellant’s condition was aggravated by his work conditions. Dr. Hammoud did
not provide any medical rationale explaining how appellant’s employment factors caused or
contributed to any of the diagnoses. The Board notes that he reported that appellant had a
preexisting history of an L5-S1 condition for which he had a discectomy in 2001, however,
Dr. Hammoud never explained whether appellant’s current complaints were an aggravation of
the L5-S1 condition or any other previous injury. To establish his claim, appellant must submit a
medical opinion from a physician who addresses causal relationship between the identified
employment factors and the diagnosed condition and supports his conclusion with sound medical
reasoning. As Dr. Hammoud merely checked yes to a form question, his opinion on causal
relationship is of diminished probative value and insufficient to discharge appellant’s burden of
proof.
Similarly, Dr. Tunick’s June 21, 2011 report reviewed appellant’s history of injury and
diagnosed a nonallopathic lesion in the lumbar, sacral, pelvic and lower extremity regions. He
similarly addressed causation by a checkmark on the form reports. Lacking any medical
rationale to explain how appellant’s employment caused the diagnosed conditions his report also
lacks probative value.
Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. A nurse, physician’s
assistant, or physical and occupational therapist is not a “physician” as defined by FECA. Their
opinions regarding diagnosis and causal relationship are of no probative medical value.8 The
June 11, 2011 medical note signed by Mr. Walker is of no probative value, as he is a physician’s
assistant, not a physician within the meaning of FECA.
Appellant did not submit sufficient medical evidence from a physician addressing causal
relationship. He has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained an
occupational injury caused by factors of his federal employment.

8

See Roy L. Humphrey, 57 ECAB 238 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

